Citation Nr: 0727807	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  07-01 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating in excess of 50 percent 
for the service-connected post traumatic stress disorder 
(PTSD). 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel

INTRODUCTION

The veteran had honorable active military service from 
September 1986 to March 1994. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 2005 rating decision of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran testified before the undersigned Acting Veterans 
Law Judge in a videoconference hearing from the RO in June 
2007.


FINDINGS OF FACT

The service-connected PTSD currently is shown to be 
productive of a disability picture that more nearly 
approximates that of occupational and social impairment with 
reduced reliability and productivity and difficulty in 
establishing and maintaining effective work and social 
relationships.  


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
50 percent for the service-connected PTSD are not met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In March 2005, prior to the rating decision on appeal, the RO 
sent the veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond prior 
to the issuance of the May 2005 rating decision.  The Board 
accordingly finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claim for increased rating and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the March 2005 letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The March 2005 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
agency (including military, VA and Social Security records) 
and that VA would make reasonable efforts to obtain records 
on the veteran's behalf from non-Federal entities (including 
private hospitals, state and local governments, and 
employers) if provided appropriate authorization to do so.

The Board notes March 2005 letter also advised the veteran of 
the fourth content-of-notice requirement under Pelegrini 
(request that the claimant provide any evidence in his 
possession that pertains to the claim).  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  As indicated, in the matter now before the Board, 
the March 2005 letter fully meeting the VCAA's notice 
requirements were provided to the veteran prior to the rating 
action on appeal.    

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  Neither in response to the documents cited 
above, nor at any other point during the pendency of this 
appeal, has the veteran or his representative informed the RO 
of the existence of any evidence-in addition to that noted 
below-that needs to be obtained prior to appellate review.  
Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  
As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the October 2006 SOC, which 
suffices for Dingess.  Dingess also held that VA notice must 
include information regarding the effective date that may be 
assigned, and this has was expressly done in a follow-up 
letter sent to the veteran in January 2007.  Further, the 
Board's decision herein denies the claim for increased 
initial rating, so no effective date is being assigned.  
There is accordingly no possibility of prejudice under the 
notice requirements of Dingess as regards a claim for 
increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  
The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran had VA medical examinations in March 2005, and 
July 2005.  The veteran testified at a Board hearing in June 
2007.  Under these circumstances, the Board finds that the 
veteran is not prejudiced by the Board proceeding, at this 
juncture, with an appellate decision on the claim for 
increased rating for the service-connected disability of 
PTSD. 

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2006).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran has a current 50 percent disability rating with 
the effective date of October 17, 1997.  The veteran 
submitted his clam for an increased rating in February 2005.

The veteran had a VA examination in March 2005.  The veteran 
reported that he was unemployed and took care of his son.  He 
stated that he enjoyed his relationship with his son when he 
listened but got angry at his son when he did not and that he 
alluded to anger and an impulse to hit his son but that he 
stepped back from the impulse.  The veteran reported that he 
has quit his job of three years as a psychosocial 
rehabilitation counselor.  The veteran reported that he quit 
that job due to conflicts with superiors.  He also reported 
that he wanted to return to college to earn a Master's Degree 
in counseling.

On mental status examination, the examiner indicated that 
there were no signs or symptoms of psychosis.  There was no 
evidence of homicidal or suicidal ideation.  The VA examiner 
stated that he originally thought that the veteran manifested 
a thought disorder.  The veteran's mood was assessed as 
mildly anxious and dysphoric with clear underlying 
irritability.  There was evidence of behavioral impulse 
dyscontrol both with respect to the veteran's self reported 
material road rage and to spending habits, as the veteran was 
about to declare bankruptcy.  The veteran acknowledged that 
he struggled with angry impulses vis-à-vis his son.

The VA examiner opined that there was clear evidence for a 
prominent disturbance of mood manifested by dysphoria, 
anxiety, and irritability and that the veteran's current 
functional status seemed influenced by a personality disorder 
that reflected considerable anger toward authority figures.  
The veteran acknowledged that his digressive and rambling 
style, i.e. not directly answering questions, was due to his 
demand that others listen to him, rather than he listen to 
others and the VA examiner opined that it seemed to derive 
from narcisstic entitlement vis-à-vis others.  The diagnoses 
included PTSD, by history, generalized anxiety disorder and 
dysthymia.  The veteran assigned a GAF score of 60. 

In July 2005 the veteran had a VA psychiatric consult.  The 
veteran reported that whenever he was in a situation that 
reminded him of the military, i.e. driving a jeep or hiking, 
he felt increased anxiety and had difficulty concentrating.  
He reported that he had flashbacks and nightmares that 
related to incidents from military service.  He stated that 
he had periods of depressed mood lasting more than one week 
at a time, with decreased motivation, and decreased sleep.  
He denied any homicidal ideation, suicidal ideation or 
intent.  The diagnosis was PTSD.  The examiner also noted 
rule out obsessive-compulsive disorder and dysthymia.  The 
psychiatrist assigned the resident a GAF of 55. 

A March 2006 VA mental health progress note indicated that 
the veteran had active PTSD and mood symptoms, some 
impulsivity, poor concentration chronically and a 
circumstantial thought process without any clear psychotic or 
cognitive symptoms otherwise.  

In June 2007, the veteran testified about his new job as a 
car salesman and that he was not excelling, he felt it was 
because he was too truthful.  He did indicate that he had 
been working at that job for eight months.  He testified that 
he had problems with concentration.  He testified that he had 
a close relationship with his son.  He also testified that he 
had sleep issues and would stay up for days at a time and 
then sleep for 6 hours and feel completely rested.  He 
testified that he loved to play the guitar but it reminded 
him of the horrible things he did with his hands while in the 
military.  

The ratings for the service-connected PTSD have been assigned 
under the provisions of Diagnostic Code (DC) 9411.  

Under the General Rating Formula that became effective on 
November 7, 1996, psychiatric disorders other than eating 
disorders, to include PTSD, are rated as follows:

A rating of 50 percent is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

After a full review of the record, including the statements 
and testimony of the veteran, the Board concludes that a 
rating in excess of 50 percent for PTSD is not warranted.  
Comparing the veteran's PTSD symptoms reported in his VA 
examinations to the criteria of the General Rating Formula, 
the Board finds that the manifestations more closely 
approximate the criteria for the application of the current 
50 percent disability rating. 

The criteria for the 50 percent rating requires occupational 
and social impairment with reduced reliability and 
productivity and difficulty in establishing and maintaining 
effective work and social relationships, i.e.  difficulty 
with working relationships and disturbances of motivation and 
mood.  

However, none of the VA examinations nor his VA treatment 
reports described symptoms that produced social and 
occupational impairment consistent with the criteria for the 
next higher, 70 percent rating; i.e., occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  The 
veteran testified that he was currently employed as a car 
salesman and that he was able to maintain a close 
relationship with his son.  The evidence does not show 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships which would warrant a 70 
percent rating.    

Psychiatric examinations frequently include assignment of a 
GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, 
the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).  The veteran was 
assigned GAF scores of 60 in March 2005, and 55 in July 2005. 

GAF scores between 51 and 60 reflect moderate symptoms (e.g., 
flat affect, circumstantial speech, occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  

The Board notes that the veteran has denied any active 
suicidal ideation, and has reported that he has a good 
relationship with his son.  In addition, when considered in 
light of the actual symptoms demonstrated, neither of the 
assigned GAF scores of 55 and 60 provides a basis, alone, for 
assignment of any higher rating for the veteran's service-
connected PTSD.  

Given the facts in this case, the Board finds, after close 
examination of the VA examinations, VA treatment reports, his 
testimony, and including the GAF scores, that the veteran's 
PTSD manifestations do not warrant an increased rating beyond 
the current 50 percent disability rating. 


ORDER

An increased rating in excess of 50 percent for the service-
connected PTSD must be denied. 


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


